| JONES, Judge,
dissenting.
LSA-C.C.P. art. 2238(B) is not a difficult statute to interpret. While the majority searches for a reasonable explanation to allow the Sheriff to institute a “policy” for handling the sale of property pursuant to that statute, the “policy” adopted cannot violate the statute. The statute places a duty upon the Sheriff to ascertain all of the required information necessary to conduct the sale. Failure to do so is at the peril of the Sheriff, not the seizing creditor. For these reasons I dissent.